DETAILED ACTION
This office action is in response to Applicant’s amendment filed on 8/31/21.
                                                  Allowable Subject Matter 
	Claims 1-28 are allowed. The following is an Examiner's statement of reasons for allowance: 
It has been determined after careful review of the claims, when read as a whole, that the prior art (Vardy et al. – U.S. Patent No. 9,503,126) teaches: receiving a polar encoded data which is decoded following a plurality of distinct decoding paths in order to generate a list of codeword candidates. Further, the decoding paths are duplicated and selectively pruned to generate a list of potential decoding paths, wherein a single decoding path from the list of potential decoding paths is chosen as the output and a single candidate codeword is thus identified. Also, the polar encoded data may also include redundancy values in its unfrozen bits, wherein, the redundancy values can aid in selecting a single decoding path.
	However, when read as a whole, the prior art does not teach: generate an information block comprising information bits and frozen bits; generate a mask sequence based, at least in part, on a plurality of parameters, the plurality of parameters comprising at least two parameters selected from a set of parameters comprising a transmitting-device-specific sequence, a receiving-device-specific sequence, and at least one parameter based on time-related information; mask the frozen bits with the mask sequence; encode the information block utilizing polar coding; and transmit the encoded information block via the transceiver.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          

/ENAM AHMED/
Patent Examiner, Art Unit 2112
9/8/21


/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112